United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-3814
                                  ___________

William R. Cody,                        *
                                        *
             Appellant,                 *
                                        *
      v.                                *
                                        * Appeal from the United States
Douglas Weber, and others as yet        * District Court for the
unknown or undetermined, who are or * District of South Dakota.
were officers, employees, and/or agents *
of SDSP, and/or the State of South      *      [UNPUBLISHED]
Dakota Department of Corrections        *
(DOC), and/or the State of              *
South Dakota,                           *
                                        *
             Appellee.                  *
                                   ___________

                            Submitted: June 11, 2001

                                 Filed: June 25, 2001
                                  ___________

Before BOWMAN and HEANEY, Circuit Judges, and KOPF,1 District Judge.
                          ___________

PER CURIAM.




      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court of
the District of Nebraska, sitting by designation.
       William R. Cody brought this prisoner civil rights action, alleging numerous
claims having to do, inter alia, with the pricing of his pre-stamped envelopes and with
retaliation for his filing of grievances. The District Court2 denied Cody's motion to
amend the complaint and granted defendant Douglas L. Weber's motion for summary
judgment. Cody appeals, challenging both of the court's rulings.

      Having reviewed the case, we find no abuse of discretion in the denial of Cody's
motion to amend. Nor do we find any error in the grant of summary judgment for
defendant.

      AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
      The Honorable John B. Jones, United States District Judge for the District of
South Dakota.
                                          -2-